62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Willie O. KJELDAHL, Appellant,v.Daniel R. GLICKMAN,* in his * officialcapacity as Secretary of the United States Department ofAgriculture;  Michael Dunn, in his official capacity asAdministrator of the Farmers Home Administration;  HowardBoatman, in his official capacity as Minnesota State ActingDirector of the Farmers Home Administration, Appellees.
No. 94-3873.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1995.Filed:  July 27, 1995.

Before McMILLIAN, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Willie Kjeldahl appeals from the final judgment entered in the District Court1 for the District of Minnesota granting summary judgment to defendants and dismissing his amended complaint with prejudice.  After de novo review, we conclude that no error appears.  Accordingly, we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



*
 The Court has substituted Daniel R. Glickman for Mike Espy, pursuant to Fed.  R. App.  R. 43(c)


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota